Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-13-00822-CV

    WILLIAMSBURG CARE COMPANY L.P. d/b/a Princeton Place Rehabilitation and
                           Healthcare,
                           Appellant

                                                v.

  Sylvia SOTO, Individually and as Representative of the Estate of Narcisa Dimas, Deceased,
  Ruby Buentello, Individually and as Representative of the Estate of Manuel Riojas Munoz,
                        Deceased, and Adela Barboza, Individually,
                                         Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-05792
                       Honorable John D. Gabriel, Jr., Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the parties’ Agreed, Joint Motion to
Reinstate, to Lift Stay, and to Dismiss Appeal is GRANTED. This appeal is REINSTATED on the
docket of this court. This court’s December 9, 2013 Order staying trial court proceedings in Trial
Court No. 2013-CI-05792 is LIFTED, and this appeal is DISMISSED. Costs of appeal are taxed
against Appellant Williamsburg Care Company L.P. d/b/a Princeton Place Rehabilitation and
Healthcare.

       SIGNED July 29, 2015.


                                                 _________________________________
                                                 Karen Angelini, Justice